Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
Claim Objections
Claim 37 does not have a status of claim identifier.  Claim 37 is considered a new claim.
Claim 36 is objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is 
- 36. (Proposed indentation and punctuation) A pump rotor blade comprising: 
a concave undercut, a tip, and a convex addendum between the concave undercut and the tip[[,]];
wherein the convex addendum comprises a cycloid curve comprising a transition zone[[; 
wherein the transition zone comprises a first spline curve and a second spline curve interpolated and stitched together[[,]]; and
wherein the first spline curve removes material from the rotor blade profile in the transition zone, while the second spline curve adds material to the rotor blade profile in the transition zone. - - 
Claim 37 is objected to because of the following informalities:  claim 37 recites “of the of the transition zone”, which appears to be a typo, where it is recommended to remove one “of the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 16-18, 22-28, 31, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the at least two interpolated and stitched first spline curve and second spline curve”, which lacks antecedent basis.  The Examiner recommends changing this to “the interpolated and stitched first spline curve and second spline curve” for proper antecedent basis.  
Claim 16 recites “a first one of the spline curves” and “a second one of the spline curves”, where “the spline curves” lacks antecedent basis.  The Examiner recommends changing “of the spline curves” to “of the at least two interpolated and stitched spline curves”, so that it is clear that this element is further being limited.
Claims 17, 18, and 22-28 are rejected by virtue of their dependence on claim 16.
Claim 35 recites “the at least two interpolated spline curves”, which lacks antecedent basis.  The Examiner recommends changing this to “at least the interpolated first spline curve and the second spline curve”, so that it is clear that these are the “two interpolated spline curves that are being stitched.
Claims 31 and 32 are rejected by virtue of their dependence on claim 35. 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 14-18, 22-25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by HIRANO (U.S. Patent Publication US 2010/0254846 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over HIRANO in view of MORSELLI (U.S. Patent Publication US 2003/0231972 A1), as currently understood based on the 112 rejections above.
Regarding claim 7, HIRANO discloses:  a supercharger rotor (13, 14) comprising a plurality of lobes around a center axis (see Figures 2, 5, 11, 13, and 14), each lobe of the plurality of lobes comprising a rotor profile (see Figures 2, 5, 13, and 14), the rotor profile comprising: 
a tip (the tip is at the top of the lobe, see Figures 2, 5, 13, and 14, Li in Figure 2); 
a convex addendum (convex addendum is shown as (23) between B and C2) comprised of at least a first spline curve and a second spline curve (see Figures 2, 5, 13, and 14, where there are two curves that define the convex addendum (23) between B and C2 and the mirror image the creates the root base) interpolated and stitched together, wherein the first spline curve removes material from the rotor profile while the second spline curve adds material to the rotor profile (The claim limitation directed to “a 
an undercut region (see Figures 2, 5, 10, 12A, 12B, 13, and 14, that shows an undercut region); and 
a root base (see Figures 2, 5, 13, and 14 that shows the root base at (B) in Figure 2). 
However, in the event that HIRANO fails to specifically disclose a convex addendum comprised of a first spline curve and a second spline curve interpolated and stitched together, it would be obvious based on MORSELLI.
Regarding claim 7, MORSELLI teaches:  supercharger rotor blade profiles (see Figures 1-7) that utilize a first spline curve and a second spline curve interpolated and stitched together (see ¶0006-¶0020).
+ 1/20 of the depth of the tooth with respect to the theoretical profile (see Abstract of MORSELLI).  
Regarding claims 8 and 17, the modified supercharger rotor blade profile of HIRANO/ MORSELLI discloses the claimed invention, however fails to specifically disclose the undercut region comprises a dedendum comprising a mirror image of the convex addendum, however, this would be obvious.
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the undercut region comprises a dedendum comprising a mirror image of the convex addendum in the modified supercharger rotor of HIRANO/ MORSELLI, in order to reduce the leakage between the rotors.  HIRANO and MORSELLI disclose using two rotors that are the same that interface with one another, and therefore, it is obvious that the concave undercut region comprises a dedendum comprising a mirror image of the convex addendum, in order for the two rotors to interface with one another so that one rotor drives the other rotor and provides sealed pockets between the two rotors (see Figure 2 of HIRANO that shows the interface of the undercut with the transition zone being in sealed contact).
Regarding claims 9 and 18, HIRANO discloses:  the root base (see Figures 2, 5, 13, and 14 that shows a root base (23)) comprises a third spline curve removing material from the rotor profile (see Figures 2, 5, 13, and 14, where the third spline curve 
Regarding claim 10, HIRANO discloses:  the tip extends for a distance enclosed by a circular arc of an angle α (see Figure 2, where the tip is defined by an arc), and wherein the root base also extends for a distance enclosed by a second circular arc of the angle α (see Figure 2, where the second circular arc for the root base). 
Regarding claim 14, the modified supercharger rotor of HIRANO/ MORSELLI discloses, where HIRANO further discloses:  the at least two interpolated and stitched first spline curve and second spline curve span between a first control point (see Figures 2, 5, 13, and 14, where the first control point is between C1 and C2 and on the pitch diameter) and a second control point (T), wherein the first control point is at a pitch diameter between adjoining lobes of the plurality of lobes (see Figures 2, 5, 13, and 14), and wherein the second control point is on the tip (T). 
Regarding claim 15, the modified supercharger rotor of HIRANO/ MORSELLI discloses:  a first spline curve is formed of a set of control points, and wherein one or more of the control points of the set of control points is discarded from the rotor profile when the first spline curve and the second spline curve are stitched together (see Figures 2, 5, 13, and 14, the Examiner would like to note the structure and not the process of generating the structure is given weight, where HIRANO meets the claimed structure, where control points being used to generate a first spline curve.  Furthermore, 
Regarding claim 16, HIRANO discloses:  a supercharger (see Figures 2, 5, 13, and 14, and Abstract), comprising: 
a first rotor (13) comprising a plurality of lobes (see Figures 2, 5, 13, and 14) and a first long axis ((02) in Figure 1, (01) in Figure 2) (see Figures 1, 2, 5, 13, and 14; 
a second rotor (14) comprising a plurality of lobes (see Figures 2, 5, 13, and 14) and a second long axis ((02) in Figure 2, (01) in Figure 1) (see Figures 1, 2, 5, 13, and 14); 
each lobe of the plurality of lobes of the first rotor and of the second rotor comprising a rotor profile (see Figures 2, 5, 13, and 14, where the plurality of lobes have a rotor profile), the rotor profile comprising: 
a tip (T); 
a convex addendum comprised of at least two interpolated and stitched spline curves (convex addendum is shown as (23) between B and C2) comprised of at least two interpolated and stitched spline curves (see Figures 2, 5, 13, and 14, where there are two curves that define the convex addendum (23) between B and C2 and the mirror image the creates the root base); 
an undercut region (see Figures 2, 5, 10, 12A, 12B, 13, and 14, that shows an undercut region); and 
a root base (see Figures 2, 5, 13, and 14 that shows the root base at (B) in Figure 2);

However, in the event that HIRANO fails to specifically disclose a convex addendum comprised of at least two interpolated and stitched spline curves, it would be obvious based on MORSELLI.
Regarding claim 16, MORSELLI teaches:  supercharger rotor blade profiles (see Figures 1-7) that utilize at least two interpolated and stitched spline curves (see ¶0006-¶0020).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have used at least two interpolated and stitched spline + 1/20 of the depth of the tooth with respect to the theoretical profile (see Abstract of MORSELLI).  
Regarding claim 22, HIRANO discloses:  the at least two interpolated and stitched spline curves are bounded by an imaginary locus formed by offsetting a first control point of the second rotor by a clearance distance, and by tracing the relative motion of the second rotor with respect to the first rotor (the claim limitation directed to “the at least two interpolated and stitched spline curves are bounded by an imaginary locus formed by offsetting a first control point of the second rotor by a clearance distance, and by tracing the relative motion of the second rotor with respect to the first rotor” is a product by process, only the structure that is the result of the process is given weight.  HIRANO discloses the claimed structure (see Figures 2, 5, 13, and 14) that includes a profile of the rotors). 
Regarding claim 23, HIRANO discloses:  the undercut region is generated as a conjugate profile of the addendum (see Figures 2, 5, 13, and 14, where the undercut region is a conjugate profile of (B to C2) and then a mirror image of the curve). 
Regarding claim 24, HIRANO discloses:  the undercut region comprises a dedendum formed by outlining the relative motion of the second rotor addendum profile as it rolls over a pitch cylinder of the first rotor (the claimed limitation directed to “the undercut region comprises a dedendum formed by outlining the relative motion of the second rotor addendum profile as it rolls over a pitch cylinder of the first rotor” is a product by process limitation, where only the structure that is the result of the process is given weight.  HIRANO discloses the claimed undercut region, where the undercut 
Regarding claim 25, HIRANO discloses:  the undercut region comprises at least two interpolated and stitched spline curves (see Figures 2, 5, 13, and 14, where the first spline curve is formed from B to C2 and the second interpolated and stitched spline curve is formed as the other part of the undercut region starting at B and going in the opposite direction than C2). 
	Regarding claim 27, HIRANO discloses:  the first rotor is spaced from the second rotor by a rotor-to-rotor clearance that varies by less than 7% as the first rotor rotates relative to the second rotor (the claim limitation directed to “the first rotor is spaced from the second rotor by a rotor-to-rotor clearance that varies by less than 7% as the first rotor rotates relative to the second rotor” is considered a product by process.  The claim is directed to tolerance, which is based on the processing.  HIRANO discloses in Figures 2, 5, 13, and 14 that there very tight clearances, with almost no clearance shown.  The single Figure appears to show that there is little to no rotor-to-rotor clearance, and therefore, HIRANO discloses that that rotor-to-rotor clearance that varies by less than 7%).
	Regarding claim 28, HIRANO discloses:  a nominal gap between the first rotor and the second rotor varies by less than 3% as the first rotor rotates relative to the second rotor (the claim limitation directed to “a nominal gap between the first rotor and the second rotor varies by less than 3% as the first rotor rotates relative to the second rotor” is considered a product by process.  The claim is directed to tolerance, which is based on the processing.  HIRANO discloses in Figures 2, 5, 13, 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified supercharger rotor of HIRANO/ MORSELLI as applied to claim 7 above, and further in view of TERAOKA (U.S. Patent 6,116,879).
Regarding claim 11, the modified supercharger rotor of HIRANO/ MORSELLI discloses the claimed invention as discussed above, however, fails to disclose a flattened tip.
Regarding claim 11, TERAOKA teaches:  a flattened tip (217) (see Figure 2). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a flattened tip in the modified supercharger rotor of HIRANO/ MORSELLI, in order to improve the volumetric efficiency of the fluid machine by decreasing the leakage between the rotors and the rotor chamber (see Column 1, lines 25-31 of TERAOKA).
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over HIRANO or the modified supercharger rotor of HIRANO/ MORSELLI as applied to claims 7 and 16 above, and further in view of ARAI (U.S. Patent 4,975,032).
Regarding claims 12 and 26, HIRANO discloses:  the plurality of lobes comprise between 3 and 6 lobes (see Figure 2) where the first and second rotors are parallel to each other (see Figures 1 and 2), however, fails to disclose the lobes are parallel.
claims 12 and 26, ARAI teaches:  3 parallel lobes (see Figure 5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have 3 to 6 parallel lobes in the supercharger rotor of HIRANO or in the modified supercharger rotor of HIRANO/ MORSELLI, since a roots supercharger having parallel lobes is well-known in the art, as evidence by ARAI.  Furthermore, it requires only routine skill in the art to have a roots supercharger with parallel lobes and produce predictable results.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HIRANO in view of MORSELLI.
Regarding claim 13, HIRANO fails to disclose the plurality of lobes comprise between 3 and 5 twisted lobes. 
Regarding claim 13, MORSELLI teaches: the plurality of lobes comprise between 3 and 5 twisted lobes (Example 1, ¶0013, Table 1, discloses 5 lobes, ¶0003 discloses the lobes apply to twisted (helical) lobes).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have between 3 and 5 twisted lobes on the rotor in the supercharger rotor of HIRANO, since having a supercharger with 3 to 5 twisted lobes is well known in the art, as evidence by MORSELLI. Furthermore, utilizing well-known configurations such as having 3 to 5 twisted lobes on the rotor produces predictable results (i.e. the desired output for the specific application).
Allowable Subject Matter
Claims 31, 32, and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 36 and 37 would be allowable if the claim objections are fixed (see objections above).
Response to Arguments
Applicant's arguments filed on November 11, 2020 have been fully considered but they are not persuasive with regards to claims 7-18 and 22-28.  The Applicant is correct that claim 31 does not have prior art rejection against it, however, it was also explained that claim 31 was construed as being dependent on claim 30 (now new claim 35) in the 112(b) rejection (see Page 3 of the Final Office Action Mailed on August 11, 2020.  In addition, this point was also explained to the attorney when they called to clarify that there was no prior art rejection of claim 31).  Placing the limitations of claim 31 into claims 7 and 16 does not overcome the prior art of record.  The claims do not recite what the spline curves are removing material from or adds material to.  There is no recitation of “a cycloid curve stitched with the interpolated first spline curve and second spline curve, wherein the first spline curve comprises a first set of control points to result in a first slope, wherein the second spline curve comprises a second set of control points to result in a second slope, and the second slope is not the same as the first slope, and wherein stitching the at least two interpolated spline curves comprises discarding a first portion of the first set of control points, discarding a second portion of the second set of control points, and joining the first spline curve and the second spline .  
The further argument that the simple profiles of the prior art do not prevent backwards leakage as does the current invention are not persuasive.  This is not a claimed limitation, as well as, it is a function of the product.  The claim should recite what configuration (i.e. cycloid curve) that then adds and removes material based on a first and second spline curve.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746